Case: 18-14869   Date Filed: 10/28/2019    Page: 1 of 16


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 18-14869
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:15-cv-00040-MCR-CJK



HENRIETTA AUSTIN,

                                                 Plaintiff-Cross Appellee
                                                 Appellant,


                                  versus

FL HUD ROSEWOOD LLC,

                                                 Defendant-Cross Appellant
                                                 Appellee.

                       ________________________

               Appeals from the United States District Court
                   for the Northern District of Florida
                      ________________________

                            (October 28, 2019)

Before TJOFLAT, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 18-14869     Date Filed: 10/28/2019     Page: 2 of 16


      Henrietta Austin sued her former employer, FL HUD Rosewood, LLC

(“Rosewood”), alleging age discrimination and retaliation in violation of the

federal Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et

seq., and the Florida Civil Rights Act (“FCRA”), Fla. Stat. § 760.01 et seq. The

district court granted Rosewood summary judgment on Austin’s claims of age

discrimination but denied its motion for summary judgment on her claims of

retaliation. The retaliation claims proceeded to a jury trial and the jury found in

favor of Austin, awarding $125,000 in damages. Rosewood moved for a new trial.

The district court denied Rosewood’s motion for a new trial but granted its request

for remittitur and reduced Austin’s damages award to $25,000. Austin declined

the remittitur. The district court held another jury trial on the issue of

compensatory damages, at the conclusion of which Austin was awarded $20,000.

      Both parties have appealed. Austin appeals the district court’s grant of

summary judgment as to her claims of age discrimination. She argues the district

court was wrong to find that she had not suffered an adverse employment action.

Rosewood appeals the district court’s denial of its motion for a new trial, arguing

that it was entitled to a new trial for liability and damages because (1) Austin

violated a motion in limine by testifying at trial that her supervisor was “trying to

force [her] out” and (2) the district court erroneously denied Rosewood’s motion to

strike Juror No. 3 for cause, forcing it to use a peremptory challenge.

                                               2
              Case: 18-14869    Date Filed: 10/28/2019   Page: 3 of 16


       Following careful review, we affirm.

                                         I.

       Henrietta Austin was born in 1948. In 1994, when she was approximately

46 years old, she was hired by Rosewood to be a housekeeper at Rosewood Manor,

a nursing home located in Pensacola, Florida. She worked alongside other

housekeepers in “B Hall,” a specific area of the facility. Her cleaning rounds

usually included: thirteen rooms in B Hall, three bathrooms, a shower, the nurses’

office, the activities’ office, the dining room (with help from another housekeeper)

once per day, and sometimes the dietary office and its bathroom. She also

conducted peer interviews of potential hires, something that no other housekeeper

did.

       In September 2012, Rosewood hired Dwayne Lewis to be the Director of

Environmental Services at Rosewood Manor. Lewis served as Austin’s supervisor.

Shortly after his hire, Lewis began to review the workload of his department, as

well as the division of tasks that were assigned to the various “halls” at Rosewood

Manor. Starting around January 2013, Lewis removed the additional housekeeper

from dining-room cleaning duty. Although Lewis made other adjustments, the

change to the dining-room assignments was the only one that resulted in any

housekeeper—Austin—having an increased workload. At this time, Austin was

approximately sixty-five years old.

                                              3
               Case: 18-14869       Date Filed: 10/28/2019       Page: 4 of 16


       Austin complained to Nicole Partridge, the administrator of Rosewood

Manor.1 Austin says Partridge told her that Partridge thought the change was

because of Austin’s age, as Lewis had made disparaging comments about Austin’s

age to Partridge. Partridge promised to talk to Lewis about it. Soon after, Lewis

confronted Austin about her complaint to Partridge. He also changed Austin’s

schedule so that she had to cleaning the dining room by herself twice per day.

Austin later testified that she did not mind cleaning the dining room by herself

unless it was particularly dirty. As a result of her increased workload, Austin again

complained to Partridge. Lewis again confronted her and told her she should not

have complained. Austin was at this point given the additional assignment of

cleaning the utility room, though she admits this was a result of other housekeepers

failing to complete their own assignments. The changes in her assignments caused

Austin to work two additional hours in the dining room per day and she was

usually the last housekeeper to leave. Even so, she did not usually have to work

overtime. Austin also alleges that, on one occasion, Lewis provided her with

written discipline for her failure to clean a box fan, something for which nobody

had ever been written up before.



       1
         On one earlier occasion, Austin complained to Gene Triplett, the Director of Operations
at Rosewood Manor, about accusations that she stole cleaning supplies. Triplett resolved
Austin’s concerns and told her that if she ever had a problem, she could always talk to him.
Austin did not reach out to Triplett about her problems with Lewis until her last day of
employment.
                                                   4
              Case: 18-14869     Date Filed: 10/28/2019    Page: 5 of 16


      In response to her complaints about her increased workload, Austin alleges

Lewis told her she was “too old” to be whining. Austin claims that Lewis told

Larry Bender, a floor technician at Rosewood Manor, that Lewis was “tired of

[Austin’s] old ass” and that she needed to “take her old ass home,” i.e., retire.

Austin also alleges that Lewis told her she needed to retire and asked her when she

was planning to retire, though she did not identify this comment during her

deposition. Rosewood Manor has an antiharassment policy that prescribes a

reporting chain of whom the employee “should” notify if she is being harassed by

her supervisor. Austin complained about Lewis’s conduct to Partridge, Patsy

Williamson (who, while not a human resources officer, was considered to be part

of the human resources department and was referred to on Rosewood Manor

letterhead as “Staff Development/HR”), and Cassandra Moody (risk manager at

Rosewood Manor).

      On April 12, 2013, Austin found the dining room in an exceptionally dirty

state. She asked Lewis if she could have help cleaning the dining room. He began

to yell at her. He told her to clock out, which she did, and asked her to give him

her keys and radio, which she also did. At that point, Austin called Partridge to

complain about Lewis’s treatment of her. Partridge told Austin to wait until she

got into the office. Austin went to Partridge’s office around 10:00 am. Lewis and

Partridge had already met, however, and the two of them confronted Austin. They

                                              5
              Case: 18-14869     Date Filed: 10/28/2019   Page: 6 of 16


accused her of throwing her radio and keys at Lewis, which she denied, and

Partridge said she was going to recommend that Austin be reprimanded for

insubordination. At this point, Austin walked out of Rosewood Manor, never to

return. In later-filed legal papers, Austin characterized her decision as a

“resign[ation].” Rosewood replaced Austin with thirty-year-old Trichelle Davis.

      Austin filed a complaint with the United States Equal Employment

Opportunity Commission, which gave her a notice of her right to sue on January 5,

2015. She says she also filed a charge with the Florida Commission on Human

Relations. Then she filed her complaint in the United States District Court for the

Northern District of Florida on February 10, 2015. We incorporate additional

aspects of the procedural history in district court in our assessment of the merits of

each party’s appeal.

                                          II.

      “We review the grant of a motion for summary judgment de novo and

resolve all reasonable factual doubts in favor of the non-movant.” Mora v. Jackson

Mem’l Found., Inc., 597 F.3d 1201, 1203 (11th Cir. 2010). Rosewood, “as the

party moving for summary judgment, had the burden of demonstrating that there

were no genuine issues as to any material fact, and that it was entitled to judgment

as a matter of law.” Mazzeo v. Color Resolutions Int’l, LLC, 746 F.3d 1264, 1266

(11th Cir. 2014).

                                                6
               Case: 18-14869      Date Filed: 10/28/2019     Page: 7 of 16


       “We review the district court’s decision to deny a new trial for abuse of

discretion.” McGinnis v. Am. Home Mortg. Servicing, Inc., 901 F.3d 1282, 1291

(11th Cir. 2018). “Deference to the district court is particularly appropriate where

a new trial is denied and the jury’s verdict is left undisturbed.” Id. at 1288

(quotation marks omitted).

                                           III.

                                            A.

       We begin with Austin’s appeal of the grant of summary judgment to

Rosewood on her claims of age discrimination. The ADEA prohibits employers

from discriminating against an employee who is at least forty years old “with

respect to [her] compensation, terms, conditions, or privileges of employment,

because of” that employee’s age. 29 U.S.C. §§ 623(a)(1), 631(a). 2 Austin and

Rosewood agree that Austin can satisfy three of the ADEA’s four prima facie

elements: she is a member of the protected age group because she was sixty-five

years old at the time of the alleged discrimination; she was qualified for her

housekeeping position; and she was replaced in that position by a substantially

younger person. The viability of Austin’s claims of age discrimination thus turns

on one question: whether she suffered an adverse employment action within the


       2
         Claims of age discrimination under the FCRA are analyzed under the same framework
as the ADEA. Mazzeo, 746 F.3d at 1266. As a result, our analysis of Austin’s ADEA age-
discrimination claim also applies to her FCRA age-discrimination claim. See id.

                                                  7
              Case: 18-14869     Date Filed: 10/28/2019    Page: 8 of 16


meaning of the statute. An adverse employment action is “a significant change in

employment status, such as hiring, firing, failing to promote, reassignment with

significantly different responsibilities, or a decision causing significant change in

benefits.” See Brown v. Snow, 440 F.3d 1259, 1265 (11th Cir. 2006) (quotation

marks omitted).

      Austin points to four potential examples of adverse employment actions.

First, she claims that Lewis’s order that Austin clock out on the morning of April

12, 2013 constituted an actionable “mini-suspension.” Second, she claims the

district court ignored other instances in which Lewis took action against Austin,

including when he wrote her up for failing to clean a box fan. Third, she argues

that her increased workload was itself an adverse action. Finally, she argues she

was constructively discharged. Because her second and third points are

components of her constructive discharge argument, we analyze those three points

together.

      Being sent home from work without pay can constitute an adverse

employment action. See Franklin v. Potter, 600 F. Supp. 2d 38, 72 (D.D.C. 2009).

Austin’s claim on this ground fails because, while she has shown that she was sent

home, she has not shown that she was not paid for the time between when Lewis

told her to clock out and when she walked out of Rosewood Manor later that day.

See id. Although it was not Austin’s burden to prove there was no disputed issue

                                              8
               Case: 18-14869       Date Filed: 10/28/2019      Page: 9 of 16


of material fact on this ground, it was her burden, as the plaintiff, to establish a

prima facie case of discrimination. See Sims v. MVM, Inc., 704 F.3d 1327, 1332–

33 (11th Cir. 2013); cf. Howington v. Quality Rest. Concepts, LLC, 298 F. App’x

436, 442 (6th Cir. 2008) (unpublished) (holding an adverse action exists where

plaintiff, a bartender whose salary depended in part on tips, “undoubtedly” lost

compensation when she was sent home early); Franklin, 600 F. Supp. 2d at 58, 72

(adverse action exists where plaintiff was sent home and placed on “leave without

pay status”). In order to survive summary judgment, she had to present evidence

that there was a triable issue of fact on this ground. See Sims, 704 F.3d at 1333.

The absence of evidence indicating she was unpaid during this brief period does

not mean this fact was in dispute.

       Constructive discharge occurs when “an employer discriminates against an

employee to the point such that [her] working conditions become so intolerable

that a reasonable person in the employee’s position would have felt compelled to

resign.” Green v. Brennan, 578 U.S. ___, 136 S. Ct. 1769, 1776 (2016) (quotation

marks omitted).3 The discriminatory conduct leading up to the employee’s

involuntary resignation must have been “pervasive,” with the workplace




       3
         “The standard for constructive discharge is the same in both the Title VII and ADEA
contexts.” Medearis v. CVS Pharmacy, Inc., 646 F. App’x 891, 898 n.4 (11th Cir. 2016) (per
curiam) (unpublished) (citing Walton v. Johnson & Johnson Servs., Inc., 347 F.3d 1272, 1282
(11th Cir. 2003)).
                                                  9
             Case: 18-14869     Date Filed: 10/28/2019   Page: 10 of 16


“permeated with discriminatory intimidation, ridicule, and insult.” Miller v.

Kenworth of Dothan, Inc., 277 F.3d 1269, 1275 (11th Cir. 2002) (quotation marks

omitted); see Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1231 (11th Cir.

2001) (per curiam). “The employee must subjectively perceive the harassment as

sufficiently severe and pervasive to alter the terms or conditions of employment,

and this subjective perception must be objectively reasonable.” Reeves v. C.H.

Robinson Worldwide, Inc., 594 F.3d 798, 809 (11th Cir. 2010) (en banc)

(quotation marks omitted); see Palmer v. McDonald, 624 F. App’x 699, 704 (11th

Cir. 2015) (per curiam) (unpublished) (holding that an employee who cannot make

out a claim for hostile work environment “likewise cannot meet the higher

standard required to establish a constructive discharge claim”). We have

recognized that “[t]he threshold for establishing constructive discharge in violation

of [the] ADEA is quite high.” Hipp, 252 F.3d at 1231.

      We cannot say that the behavior to which Austin was subjected was so

objectively intolerable that any reasonable person would have resigned. She

asserts the following facts in support of her constructive discharge claim: (1) ageist

comments Lewis made to her on several occasions, (2) being written up for an

issue that was never previously worthy of discipline, (3) an increased workload;

and (4) being forced to clock out after complaining about her workload. The

comments, while undoubtedly hurtful to Austin, were not so frequent or offensive

                                             10
             Case: 18-14869      Date Filed: 10/28/2019   Page: 11 of 16


to rise to the level needed to support a claim of constructive discharge. See

Faragher v. City of Boca Raton, 524 U.S. 775, 787–88, 118 S. Ct. 2275, 2283

(1998) (stating that offhand comments and isolated incidents do not create a

sufficiently hostile work environment “unless extremely serious”); cf. EEOC v.

Massey Yardley Chrysler Plymouth, Inc., 117 F.3d 1244, 1247 & nn.2, 4 (11th Cir.

1997) (affirming constructive discharge finding where supervisor made frequent

offensive comments about plaintiff’s physical appearance and age, demeaned her

mental capacity, and called her an “old lady” and “senile”).

      An increased workload gives rise to an ADEA claim only if the change is

“so substantial and material that it does indeed alter the terms, conditions, or

privileges of employment.” Davis v. Town of Lake Park, 245 F.3d 1232, 1245

(11th Cir. 2001) (quotation marks omitted), abrogated on other grounds by

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 126 S. Ct. 2405 (2006).

As a result of the changes made by Lewis, Austin had to work two additional hours

in the dining room, but her workday was not, as a general matter, extended.

Having to work two additional hours per day at a certain task does not rise to the

level of altering the terms, conditions, or privileges of employment. The changes

did not affect Austin’s job title, classification, salary, or regular workday hours,

and these tasks were not much different or more arduous than those to which she

had already been assigned. Cf. id. As for the box fan, criticism of an employee’s

                                              11
              Case: 18-14869     Date Filed: 10/28/2019     Page: 12 of 16


job performance that does not lead to “tangible job consequences” cannot form the

basis for an ADEA suit. See id. at 1241. Austin does not point to any

consequences that resulted from the write-up. Much as these two factors cannot

support individual ADEA claims, neither can they support Austin’s claim of

constructive discharge. See Wardwell v. Sch. Bd. of Palm Beach Cty., 786 F.2d

1554, 1557–58 (11th Cir. 1986) (per curiam) (denying constructive discharge

claim where employee was “overburdened” with additional work but her working

hours remained the same).

                                            B.

      We now address Rosewood’s appeal, which challenges the district court’s

denial of its motion for a new trial. Federal Rule of Civil Procedure 59(a) permits

the district court to grant a new jury trial if, in the court’s opinion, “the verdict will

result in a miscarriage of justice.” Jenkins v. Anton, 922 F.3d 1257, 1264 (11th

Cir. 2019) (alteration adopted and quotation marks omitted).

                                            1.

      Prior to trial, Rosewood moved in limine to exclude trial evidence,

testimony, or argument regarding Austin’s claims that (1) she was subjected to a

“mini-suspension,” (2) Rosewood “forced her to resign” or subjected her to a

constructive discharge, and (3) she was entitled to back pay. The district court

largely denied Rosewood’s motion, except that it found that the use of the specific

                                                 12
               Case: 18-14869       Date Filed: 10/28/2019       Page: 13 of 16


terms “constructive discharge” and “forced to resign” would be irrelevant and

unduly prejudicial, and thus these phrases were excludable under Federal Rule of

Evidence 403. At trial, Austin testified that Lewis was “trying to force [her] out”

but that she “tried to stick it out.” Defense counsel immediately approached the

bench to object to this testimony. The district court provided a limiting instruction

to the jury that Austin did not have a claim for constructive discharge. During

deliberations, the jury submitted a question to the court: “What is the definition of

constructive discharge?” The district court responded that Austin was not making

out such a claim and the jury should not consider the end of her employment in

assessing her retaliation charge. After the jury found for Austin on her retaliation

claim, Rosewood moved for a new trial on the grounds that Austin’s improper

testimony was unduly prejudicial and denied Rosewood its right to a fair trial. The

district court denied the motion.

        “The voicing of potentially prejudicial remarks by a witness is common,

and any prejudice is generally cured efficiently by cautionary instructions from the

bench.” United States v. Evers, 569 F.2d 876, 879 (5th Cir. 1978) (criminal

context). 4 Because we presume juries follow the instructions given to them, this

solution usually suffices. See Ash v. Tyson Foods, Inc., 664 F.3d 883, 898 (11th


       4
          In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), we adopted as
binding precedent all decisions of the former Fifth Circuit handed down prior to October 1, 1981.
Id. at 1209.
                                                   13
              Case: 18-14869     Date Filed: 10/28/2019    Page: 14 of 16


Cir. 2011). A curative instruction regarding certain evidence is inadequate “only if

the evidence is so highly prejudicial as to be incurable by the trial court’s

admonition.” United States v. Perez, 30 F.3d 1407, 1410 (11th Cir. 1994) (per

curiam) (quotation marks omitted) (criminal context).

       While the district court stated, before trial, that the type of language

eventually used by Austin during her testimony has “a specific, highly prejudicial

meaning,” it was within the court’s discretion to find that these comments were

“not so highly prejudicial in nature as to be incurable” when considering the jury’s

limited exposure plus the court’s attempts to cure the prejudice.

       Rosewood has not shown that the jury did not follow the court’s curative

instruction. It is true that the jury submitted a question regarding the meaning of

constructive discharge after the district court’s initial curative instruction. But the

district court responded to that question with an additional instruction in which it

again told the jury to disregard the testimony related to a constructive discharge.

What is more, the term “constructive discharge” was not introduced by Austin’s

testimony: its only mention at trial before the jury came when the court delivered

its initial curative instruction. It makes sense, then, that the jury would want to

know the meaning of this otherwise unmentioned and unexplained legal term of

art.




                                              14
             Case: 18-14869     Date Filed: 10/28/2019    Page: 15 of 16


      We see no prejudice resulting from Austin’s improper testimony.

Rosewood’s only additional evidence of supposed prejudice is the fact that the

damages award was so high that the district court granted remittitur. However, a

large damages award does not, without more, show that the jury was improperly

motivated. In Goldstein v. Manhattan Industries, Inc., 758 F.2d 1435 (11th Cir.

1985), we noted the possibility that a “grossly excessive award” could lead to a

finding that the jury’s verdict was “swayed by passion and prejudice” such that a

new trial would be warranted. Id. at 1447. But we cautioned that this

extraordinary step should be taken “only where the verdict is so excessive as to

shock the conscience of the court.” Id. Here, the district court granted remittitur

on the grounds that the evidence could not support the verdict, not that the verdict

was shocking or clearly swayed by the jury’s passion or prejudice. We see no

basis for disagreeing with the district court’s finding that the verdict was not

evidence of prejudice arising from Austin’s testimony.

                                          2.

      Rosewood also objects to the district court’s treatment of Juror No. 3, a

member of the jury venire. During voir dire, Juror No. 3 did not respond to any

questions, including whether he had ever been a plaintiff or defendant in a civil

case. But his juror questionnaire revealed that he had recently been involved in

civil litigation, so he was questioned individually. During questioning, he stated

                                               15
             Case: 18-14869      Date Filed: 10/28/2019    Page: 16 of 16


that he was an “anarcho-communist” who does not “really believe in the judicial

system” but that he would not have an issue serving on the jury. Rosewood moved

to strike Juror No. 3 for cause. The district court denied the motion on the basis of

Juror No. 3’s assertion that he could participate fully as a juror. Rosewood used a

peremptory strike to exclude Juror No. 3. Following trial Rosewood moved for a

new trial on the grounds that the district court’s failure to strike Juror No. 3 for

cause resulted in the premature exhaustion of Rosewood’s peremptory challenges.

The district court denied the motion.

      We do not find any abuse of discretion in the district court’s denial of this

motion. It is not reversible error for a district court to deny a party’s motion to

strike for cause, thus forcing the party to “use up” its peremptory strikes. See

United States v. Farmer, 923 F.2d 1557, 1566 (11th Cir. 1991) (citing Ross v.

Oklahoma, 487 U.S. 81, 88, 108 S. Ct. 2273, 2278 (1988)). Rosewood argues that

the jury’s large damages award indicates that a juror on whom it otherwise would

have used a peremptory strike was improperly seated. This argument is entirely

conjectural. In addition, as discussed above, the district court did not find that the

high damages verdict was based on the jury’s bias or prejudice and we see no

reason to conclude otherwise.

      AFFIRMED.




                                              16